DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 38-43 are objected to because of the following informalities:  
Claim 22, recites the limitation “the touch sensor” . There is insufficient antecedent basis for this limitation in the claim. {For purposes of examination this limitation will be read as “the force sensor”}.
Claims 38-43 are currently dependent on Claim 35, but directed to “the sensor component”. However, Claim 35 is directed to an electronic device.  Claims 38-43 should depend on Claim 37.
{For purposes of examination claims 38-43 are assumed to be dependent on claim 37 directed to a sensor component}.
Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Taka et al. (US 2018/0039353).
As to Claim 21, Taka et al. discloses33 An electronic device, comprising: 
a housing (fig.1-3, 10- para.0046-casing 20 including first casing 21 and second casing 22); 
a user input surface attached to the housing and defining an exterior surface of the electronic device (fig.1,3, 10- para.0044, 0046, 0103-casing 21 forming the side of the front surface 10sa and second casing 22 from the side of the back surface 10sb; sensing areas 30Ra, 30Rb may be disposed on the front on opposite ends of the front surface 10Sa ond/or the back surface 10sb and a user can operate the electrical apparatus 10 by pressing the sensing area 30Ra with a pointer such as a finger; see also fig.14); and 
a force sensor below the user input surface (fig.1-3, 10- para.0049-pressure sensors 30a, 30b) and configured to produce a force signal corresponding to an amount of force applied to the user input surface by a user input (figs.2-3, 8- para.0046, 0049, 0051, 0056- pressure sensors 30a, 30b output sensed pressure distributions applied to sensing areas 30Ra, 30Rb); and 
sensing circuitry (fig.2- control unit included in host processor 11; para.0051,0093) configured to: 
receive the force signal from the force sensor (para.0051- host processor performs processing on the basis of pressure distributions supplied from the sensors 30a, 30b); and 
apply a force-deflection correlation to the force signal to determine the amount of force applied to the user input surface by the user input (para.0051- If a pressure of a predetermined amount or greater is applied to the sensing area 30Ra or 30Rb or if a pressure of a predetermined amount or greater is applied to the sensing area 30Ra or 30Rb for a predetermined time or longer, for example, the host processor 11 cancels the sleep mode (energy saving mode) of the electrical apparatus 10; fig.5A-7- para.0066- sensor 30a includes REF electrode layer 31 that forms the rear surface of sensor 30a and REF electrode layer 35 forms the sensing surface 30Sa of the sensor 30a, where REF electrode layer 35 is deformable according to the pressing of the sensing surface 30Sa of sensor 30a; para.0072- sensor 30a also includes sensor layer 33 comprising sensor portions 30D, and is disposed between the REF electrode layer 31 and REF electrode layer 35 detects capacitance changes according to a distance between the 

As to Claim 26, Taka et al. discloses where the force sensor comprises a capacitive sensor (para.0049, 0072).

Claim(s) 37, 39-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2014/0063365).
As to Claim 37, Li et al. discloses A sensor component for an electronic device, comprising: 
a base (fig.8-9,10- conductive layer 6); 
a plurality of deformable elements extending from the base (fig.8- post spacer protrusions 8-para.0055), the plurality of deformable elements, comprising: deformable material (fig.8-9,10-para.0044, 0057-0058, 0091- post spacer protrusion 8 may be of piezoelectric material that deforms under pressure; figs.9-10); and 
a plurality of protrusions extending from base portions of the plurality of deformable elements (fig.8-9,10- conductive layer 7 (read as protrusion) may be metal layer or transparent layer ITO, or another conductive material and extends (the thickness of layer 7-see figs.8-9,10) from bottom surface of post spacer 8); 
a plurality of sense elements disposed at free ends of each of protrusion of the plurality of protrusions (fig.8-9,10; para.0091-conductive layer 7 disposed at the free ends of the protrusion 8 generates a signal for determining the position of the touch point, and thus also serves as a sense element).  



As to Claim 40, Li et al. discloses wherein the sense elements comprise a conductive material (fig.8-9,10- conductive layer 7-para.0086).  

As to Claim 41, Li et al. discloses wherein the sense elements comprise a dielectric material (fig.8-9,10- insulating layer 5b).  

As to Claim 42, Li et al. discloses wherein the base portions of the plurality of deformable elements and the plurality of protrusions are a unitary component (para. 0061- the first signal line 6 , protrusions 8 and second signal line 7 form the post spacer protrusion).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-23, 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taka et al. (US 2018/0039353) in view of Leung et al. (US 2014/0085253).
As to Claim 22, Taka et al. discloses a display (fig.1, 10- para.0046-0047-display device 11PL) and force sensor (sensors 30a, 3b), but does not expressly disclose a display below the 
Leung et al. discloses a display below the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Taka et al. with the teachings of Leung et al., the motivation being to allow a user a user to directly interact with a graphical objects that are displayed on the touch screen and provide feedback based on applied force on the input surface (para.0047, 0050-Leung). 

As to Claim 23, Taka et al. in view of Leung et al. disclose wherein the conductive layer comprises indium tin oxide (Leung-fig.3B-4; para. 0062- drive and sense layer 3110 including drive layer and sense layer may be made of any suitable material including transparent conductive electrodes; ITO, silver nanowires).



As to Claim 28, Taka et al. in view of Leung et al. disclose wherein: the first electrode layer comprises a first set of electrodes in a first layer (Taka-fig.6- para.0073-sensor 30a includes sensor layer 33 that includes electrodes 33EX; Leung-fig.3-4- layer 4015); the second electrode layer comprises a second set of electrodes (Taka-fig.6- para.0073-sensor 30a includes sensor layer 33 that includes electrodes 33EY; Leung-fig.3-4- layer 4020), wherein the first set of electrodes is positioned with respect to the second set of electrodes to form a set of capacitive sensors (Taka-fig.6-para.0072-0073; Leung-figs.3-4-para.0063- layers 4015, 4020 from drive-sense construct 3130 that performs capacitive sensing).

Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taka et al. (US 2018/0039353) in view of Leung et al. (US 2014/0085253), further in view of Verweg (US 2010/0097344).
As to Claim 24, Taka et al. in view of Leung et al. do not expressly disclose, but Verweg discloses:  wherein the display comprises: a front polarizer (fig.2b-polarizer 98); a display element below the front polarizer (fig.2b-LCD layer 96); and a back polarizer below the display element (fig.3-backlight 91 provides polarized light to back plate 92 {read as back polarizer}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Taka et al. with the teachings of Leung et al., the motivation 

As to Claim 25, Taka et al. in view of Leung et al., as modified by Verweg, disclose wherein the conductive layer is adjacent to the front polarizer of the display (Verweg-fig.2b- optically transparent adhesive layer 74 and electrode layer 82 are adjacent to polarizer 98).

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taka et al. (US 2018/0039353) in view of Shih et al. (US 2017/0115768).
As to Claim 29, Taka et al. discloses An electronic device, comprising: 
a housing (fig.1-3, 10- para.0046-casing 20 including first casing 21 and second casing 22); 
a user input surface attached to the housing and defining an exterior surface of the electronic device (fig.1,3, 10- para.0044, 0046, 0103-casing 21 forming the side of the front surface 10sa and second casing 22 from the side of the back surface 10sb; sensing areas 30Ra, 30Rb may be disposed on the front on opposite ends of the front surface 10Sa ond/or the back surface 10sb and a user can operate the electrical apparatus 10 by pressing the sensing area 30Ra with a pointer such as a finger; see also fig.14); and 
a force sensor below the user input surface (fig.1-3, 10- para.0049-pressure sensors 30a, 30b) and configured to produce a force signal corresponding to an amount of force applied to the user input surface by a user input (figs.2-3, 8- para.0046, 0049, 0051, 0056- pressure sensors 30a, 30b output sensed pressure distributions applied to sensing areas 30Ra, 30Rb); and 
sensing circuitry (fig.2- control unit included in host processor 11; para.0051,0093) configured to: 
receive the force signal from the force sensor (para.0051- host processor performs processing on the basis of pressure distributions supplied from the sensors 30a, 30b); and 
apply a force-deflection correlation to the force signal to determine the amount of force applied to the user input surface by the user input (para.0051- If a pressure of a predetermined amount or greater is applied to the sensing area 30Ra or 30Rb or if a pressure of a predetermined amount or greater is applied to the sensing area 30Ra or 30Rb for a predetermined time or longer, for example, the host processor 11 cancels the sleep mode (energy saving mode) of the electrical apparatus 10; fig.5A-7- para.0066- sensor 30a includes REF electrode layer 31 that forms the rear surface of sensor 30a and REF electrode layer 35 forms the sensing surface 30Sa of the sensor 30a, where REF electrode layer 35 is deformable according to the pressing of the sensing surface 30Sa of sensor 30a; para.0072- sensor 30a also includes sensor layer 33 comprising sensor portions 30D, and is disposed between the REF electrode layer 31 and REF electrode layer 35 detects capacitance changes according to a distance between the sensor layer 33 and REF electrode layer 31 and the distance between the sensor layer 33 and REF electrode layer 35; fig.8-paras.0092-0093).  
Taka et al. discloses a display (fig.1, 10- para.0046-0047-display device 11PL) and force sensor (sensors 30a, 3b), but does not expressly disclose a display below the force sensor; a conductive layer below the display and electrically coupled to the display.
Shih et al. discloses a display below the force sensor (fig.1A- display medium layer 130 below force sensing electrodes 170; para.0018,0021,0026); a conductive layer below the display and electrically coupled to the display (fig.1A- driving electrodes 150).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Taka et al. with the teachings Shih et al., the motivation being .
Claims 30, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taka et al. (US 2018/0039353) in view of Shih et al. (US 2017/0115768), further in view of Kim et al. (US 2016/0370908).
As to Claim 30, Taka et al. in view of Shih et al., do not expressly disclose, but Kim et al. discloses: wherein the display comprises: a front polarizer (fig.2c-para.0046-polarizer 271); a display element below the front polarizer (fig.2c -para.0046-liquid crystal layer 250); and a back polarizer (fig.2c-polarizer 272), wherein the conductive layer is electrically coupled to the back polarizer (fig.3a-4- electrode sheet 440 below and electrically coupled to the display module 200, including back polarizer 272; para.0059).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Taka et al. in view of Shih et al., with the teachings of Kim et al., the motivation being so that pressure electrode (conductive layer) may be made of an opaque material as well as transparent material (para.0059-Kim).

As to Claim 34, Taka et al. in view of Shih et al., as modified by Kim et al., disclose a conductive border below the conductive layer (fig.4a-b conductive tape 430 on the border of the substrate 300).

Claims 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taka et al. (US 2018/0039353) in view of Shih et al. (US 2017/0115768), further in view of Kim et al. (US 2016/0370908), further in view of Noguchi et al. (2016/0154501).

Noguchi et al. discloses a back polarizer comprises an insulating material (fig.8- polarizing plate 60 includes polarizing layer of an insulating material-para.0102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Taka et al. in view of Shih et al., as modified by Kim et al., with the teachings of Noguchi et al., the motivation being since in doing so would not have modified by operation of the device, thus yielding predictable results, in particular providing polarization functions (Noguchi-para.102).

As to Claim 32, Taka et al. in view of Shih et al., as modified by Kim et al. and Noguchi et al., disclose wherein the back polarizer physically separates the conductive layer from the display element (Kim-fig.2-4- back polarizer 272 disposed on display module 200 separates the electrode 400 from display 250). 

As to Claim 33, Taka et al. in view of Shih et al., as modified by Kim et al. and Noguchi et al., disclose wherein the display element comprises a thin film transistor layer (Shih-fig.2A-para.0041; Kim-fig.1, 2c- display module 200A-para.0042).

Claims 35, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taka et al. (US 2018/0039353) in view of Shih et al. (US 2017/0115768), further in view of Kim et al. (US 2016/0370908) and further in view of Meng et al. (US 2017/0090674).
 Because the reflector is relative soft, the deformation transferred from the cover plate is a reduced bending deformation after passing through the soft upper diffuser, the lower diffuser, the light guide plate, the reflector, and the deformation can be ignored. Therefore, when a force is applied, a distance between the upper conductive electrode layer and the lower conductive electrode layer can be reduced differently according to different pressures; 0036,0041).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Taka et al. in view of Shih et al., as modified by Kim et al., with the teachings of Meng et al., the motivation being to be able to detect the force, when different force touches are applied to different positions of the touch display. 
{It is noted, that this limitation includes an intended result, in which the lower conductive electrode, as disclosed by Meng, is capable of achieving the claimed result. Therefore, the intended result adds no further limits on the claim}.

As to Claim 36, Taka et al. in view of Shih et al., as modified by Kim et al., do not expressly disclose, but Meng et al. discloses: wherein the conductive border reduces the sheet resistance of the conductive layer, thereby reducing the noise signals produced by the display element (para.0027-lower conductive electrode 72 positioned on upper surface of conductive layer 68 and below backlight unit 60, where layer 68 may also serve as lower conductive electrode 72, where the lower conductive electrode forms an  Because the reflector is relative soft, the deformation transferred from the cover plate is a reduced bending deformation after passing through the soft upper diffuser, the lower diffuser, the light guide plate, the reflector, and the deformation can be ignored. Therefore, when a force is applied, a distance between the upper conductive electrode layer and the lower conductive electrode layer can be reduced differently according to different pressures; 0036,0041).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Taka et al. in view of Shih et al., as modified by Kim et al., with the teachings of Meng et al., the motivation being to be able to detect the force, when different force touches are applied to different positions of the touch display. 
{It is noted, that this limitation includes an intended result, in which the lower conductive electrode, as disclosed by Meng, is capable of achieving the claimed result. Therefore, the intended result adds no further limits on the claim}.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Taka et al. in view of Shih et al., as modified by Kim et al., with the teachings of Meng et al., the motivation being to be able to detect the force, when different force touches are applied to different positions of the touch display. 

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2014/0063365) in view of Iida et al. (US 2013/0234734).
As to Claim 38, Li et al. does not expressly disclose, but Iida et al. discloses wherein the sense elements are at least partially embedded in each protrusion of the plurality of protrusions (fig.2a-b- electrode 12 embedded within structures 16- para.0122).
.

Claims 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2014/0063365) in view of Kurihara et al. (US 6,501,529).
As to Claim 43, Li et al. does not expressly disclose, but Kurihara et al. discloses at least one additional protrusion of the plurality of protrusions that does not include any sense elements (fig.8- spacer 32; fig.9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Li et al., with the teachings of Kurihara et al., the motivation being to provide distance between a first and second substrate uniform and keep the thickness of liquid crystal layer constant (col.4, lines 6-9-Kurihara).

Response to Arguments
Applicant’s arguments with respect to claim(s) 21, 29 have been considered but are moot because the new ground of rejection are applied as necessitated by amendment. 
Applicant's arguments filed 02/08/2022 with respect to Claim 37 have been fully considered but they are not persuasive. 
Re Claim 37, Applicant argues Li does not teach or disclose the language of claim 37, "a plurality of protrusions extending from base portions of the plurality of deformable elements."
However, the Examiner respectfully disagrees.
Li et al. discloses a plurality of protrusions extending (fig.8-9,10; para.0063- conductive layer 7) from base portions (fig.8-9,10- bottom surface of post spacer 8) of the plurality of deformable elements (para.0044, 0091- post spacer protrusion 8 is of a piezoelectric material that deforms under the pressure perpendicular to the screen). 
The conductive layer 7 of Li et al. extends from the bottom surface of the protrusion 8. The conductive layer of 7 disposed at free -ends of protrusion 8, generates a signal for determining the position of the touch point, and thus also serves as a sense element. Also note, deformable element 8, tapers (extends) from the upper area (base) of the deformable element 8. Thus, the protrusion 8 may also be read as deformable element and protrusion extending from the base as claimed.
Therefore, given the broadest reasonable interpretation of the claim, Li et al. discloses the limitation as claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/               Primary Examiner, Art Unit 2627